Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,769,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 1, 5 and 13 of the present application are anticipated by Claim 1 in U.S. Patent No. 10,769,143.
Claims 2, 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 2 of U.S. Patent No. 10,769,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 2, 6 and 14 of the present application are anticipated by Claim 2 in U.S. Patent No. 10,769,143.
Claims 3, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 10,769,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 3, 12 and 20 of the present application are anticipated by Claim 8 in U.S. Patent No. 10,769,143.
Claims 4, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 6 of U.S. Patent No. 10,769,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 4, 10 and 18 of the present application are anticipated by Claim 6 in U.S. Patent No. 10,769,143.
Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 3 of U.S. Patent No. 10,769,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 7 and 15 of the present application are anticipated by Claim 3 in U.S. Patent No. 10,769,143.
Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4 of U.S. Patent No. 10,769,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 8 and 16 of the present application are anticipated by Claim 4 in U.S. Patent No. 10,769,143.
Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 5 of U.S. Patent No. 10,769,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 9 and 17 of the present application are anticipated by Claim 5 in U.S. Patent No. 10,769,143.
Claims 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 7 of U.S. Patent No. 10,769,143.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 11 and 19 of the present application are anticipated by Claim 7 in U.S. Patent No. 10,769,143.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PICKETT, U.S. Patent Application Publication No. 20110270740, in view of Liu et al, U.S. Patent Application Publication No. 20150134670.
Claim 1:
PICKETT discloses:
Receiving an indication to create an index across multiple case nodes of a case model (see [0054][0055][0099]-[0104] → PICKETT discloses this limitation in that the system comprises a MLM (mortgage lifecycle management) system that receives indication to create an index across multiple mortgage cases); and
generating the index using a set of case instance data associated with a set of case instances instantiated based on the case model, the set of case instances instantiated based on the case model (see [0054][0055][0099]-[0104] → PICKETT discloses this limitation in that the MLM system includes data models that stores and analyzes mortgage information, and the MLM system generates index using mortgage related information associated with the data models in many mortgage case instances); and 
providing the generated index to a search component of the electronic case management system, the search component configured to use the generated index in responding to search queries that include search criteria across the multiple case nodes (see [0013][0101]-[0103] → PICKETT discloses this limitation in that in response to user search queries with searching criteria across multiple mortgage cases, the MLM system uses the generated index to search data models with mortgage related information across multiple mortgage cases). 
PICKETT does not explicitly disclose:
the index is a composite index; and
case nodes in a hierarchy of case nodes according to hierarchical container model; and  
the composite index spanning multiple levels in the hierarchy of case nodes, the generating the composite index including indexing a set of case instances based attributes associated with different levels in the hierarchy of case nodes. 
However, Liu discloses:
the index is a composite index (see Liu [0051]-[0053] → Liu teaches this limitation in that the system generates composite indexes from tokens extracted from hierarchical data objects); and
case nodes in a hierarchy of case nodes according to hierarchical container model (see Liu [0051]-[0053] → Liu teaches this limitation in that the system comprises a hierarchical data objects system with multiple levels of data objects); and
the composite index spanning multiple levels in the hierarchy of case nodes, the generating the composite index including indexing a set of case instances based attributes associated with different levels in the hierarchy of case nodes (see Liu [0028][0051]-[0053][0130] →  Liu teaches this limitation in that the system generates composite indexes from tokens extracted from hierarchical data objects, wherein the composite index including data based on attributes associated with multiple levels of case nodes in the hierarchical data objects). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of PICKETT with the teachings of Liu for the purpose of efficiently querying hierarchically marked-up data based on structural features of the data using schema-less indexing approach, see Liu [0030[0031]. 

Claim 2:
PICKETT as modified discloses:
wherein receiving an indication to create a composite index includes analyzing programmatically a case model definition associated with the case model to determine two or more attributes associated with two or more case nodes with respect to which a criteria to generate a composite index is satisfied (see PICKETT [0054][0055][0099]-[0104] → PICKETT as modified discloses this limitation in that the system analyzes the data model to determine two or more attributes associated with the case to index mortgage information). 

Claim 3:
PICKETT as modified discloses:
further comprising computer instructions for receiving a query that includes query terms associated with multiple case nodes and using the composite index to optimize execution of the query (see PICKETT [0010][0101] → PICKETT as modified discloses this limitation in that the system receives user search criteria regarding loans terms associated with multiple loan cases and the system index mortgage information to optimize the searching process). 

Claim 5 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claim 6 the same functions as Claim 2.  Thus PICKETT as modified discloses/teaches every element of Claim 6 as indicated in the above rejection for Claim 2.

Claim 7:
PICKETT as modified discloses:
wherein the determination to generate the composite index is based at least in part on a relationship among the two or more case nodes within the case model (see PICKETT [0061] → PICKETT as modified discloses this limitation in that the system index mortgage information based at least on a relationship among two or more loans within the mortgage system). 

Claim 8:
PICKETT as modified discloses:
wherein the determination to generate the composite index is based at least in part on the respective attribute names of the two or more attributes (see PICKETT [0061] → PICKETT as modified discloses this limitation in that the system index mortgage information based at least in part on attribute names of loans within the mortgage system). 

Claim 11:
PICKETT as modified discloses:
further comprising making the composite index available to be used to optimize searches of a plurality of case instances with which the case instance data is associated (see PICKETT [0101] → PICKETT as modified discloses this limitation in that the system index mortgage information to optimize searching mortgage information among a plurality of mortgage cases for faster mortgage solution processing times). 

Claim 12 the same functions as Claim 3.  Thus PICKETT as modified discloses/teaches every element of Claim 12 as indicated in the above rejection for Claim 3.

Claim 13 is essentially the same as Claim 1 except it set forth the claimed invention as a system claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 14, 15, 16, 19 and 20 perform the same functions as Claims 2, 7, 8, 11 and 3 respectively.  Thus PICKETT as modified discloses/teaches every element of Claims 14, 15, 16, 19 and 20 as indicated in the above rejection for Claims 2, 7, 8, 11 and 3 respectively. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PICKETT, U.S., in view of Liu et al, and further in view of Hannuksela, U.S. Patent Application Publication No. 20090119594.
Claim 9:
PICKETT as modified discloses every element of Claim 6. 
PICKETT as modified does not explicitly disclose:
wherein the determination to generate the composite index is based at least in part on a hint data included in the case model definition.
However, Hannuksela discloses:
wherein the determination to generate the composite index is based at least in part on a hint data included in the case model definition (see [0096] → Hannuksela teaches this limitation in that the system generates index based on the hint data of media sample). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of PICKETT as modified with the teachings of Hannuksela for the purpose of retrieving user most desired search results in efficient way, see Hannuksela [0046][0047]. 

Claim 17 performs the same functions as Claim 9.  Thus PICKETT as modified discloses/teaches every element of Claim 17 as indicated in the above rejection for Claim 9. 

Claims 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PICKETT, U.S., in view of Liu et al, and further in view of Anderson et al, U.S. Patent Application Publication No. 20070294272.
Claim 4:
PICKETT as modified discloses every element of Claim 1. 
PICKETT as modified does not explicitly disclose:
wherein receiving an indication to create a composite index includes determining that an execution time associated with queries of the case instance data across said hierarchical case nodes performed not using the composite index exceeded a detection threshold.
However, Anderson discloses:
wherein receiving an indication to create a composite index includes determining that an execution time associated with queries of the case instance data across said hierarchical case nodes performed not using the composite index exceeded a detection threshold (see [0055] → Anderson teaches this limitation in that the system creates an index when the query run time exceeds the threshold). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the teachings of PICKETT as modified with the teachings of Anderson for the purpose of efficient managing of indexes to provide better information retrieval, see Anderson [0007][0008]. 

Claims 10 and 18 perform the same functions as Claim 4.  Thus PICKETT as modified discloses/teaches every element of Claims 10 and 18 as indicated in the above rejection for Claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAN HUTTON/           Primary Examiner, Art Unit 2154                                                                                                                                                                                             
05/26/2022